DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 1/07/2022.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1-21 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
	The ADS filed on 12/04/2019 properly claims the benefit of Provisional Application 62/775,352, filed 12/04/2018.  This Provisional Application provides proper support for some claims and not others (e.g., receiving an indication that an event is to be held at a location within a predetermined proximity to the parking garage during a second time window; receiving, from a plurality of sensors information indicating a number of vehicles within a predetermined proximity to the parking garage).  As such, Claims 1-3, 8-10, and 15-17 as presently drafted are granted an effective filing date of 12/04/2018, and Claims 4-7, 11-14, and 18-21 are granted an effective filing date of 12/04/2019.
Response to Applicant’s Arguments
Objections

Claim Rejections – 35 USC § 112
The amendments to Fig. 2 obviate the previous objection thereto; therefore, it is withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant reproduces Claim 1 as presently amended (absent the preamble) and first argues that “[i]t s plainly apparent from the language of the claim that such a method is clearly not a) mathematical concepts (mathematical relationships, mathematical formulas or equations, and mathematical calculations); b) certain methods of organizing human activity; and c) mental processes. Therefore, the claims are directed to patentable subject matter.”  Examiner disagrees.  Firstly, Examiner notes that Applicant’s argument is a conclusory statement made absent any explanation, reasoning, or analysis, and as such constitutes an improper argument.  Secondly, Examiner notes that the entirety of a claim need not be abstract for the claim as a whole to be directed to any recited abstract ideas.  See at least MPEP 2106.04 and 2106.05 for more information on this standard.  
Applicant next argues that “independent claim 1 has been amended to more particularly point out and distinctly claim the subject matter which applicant regards as the invention. In light of these amendments, the Examiner's rejection does not address all of the features of the claims as amended. Accordingly, the Examiner's rejection is moot with respect to the currently recited claims.”  Again, Applicant provides no specific reasoning or analysis to which Examiner may respond.  As such, Examiner can only guess at Applicant’s thought process.  Regarding the 
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments are based solely on newly presented language found in the present amendments, and as such need not be addressed here.  See updated 103 rejections below for additional information.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informality:  in the limitation “transmitting, using the hardware processor, from the server to dynamic pavement lights associated with the parking spot during the time window, instructions that cause dynamic pavement lights associated with the parking spot to provide a light pattern that indicates at least the parking availability information” of Claim 1 (and analogous limitations in Claims 8 and 15), the second instance of “dynamic pavement lights associated with the parking spot” should read “the dynamic pavement lights associated with the parking spot.”  Appropriate correction is required.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 15, the limitations of receiving, from a first user device via an instance of an application executing on the first user device, a request to reserve a parking spot in the parking garage during the time window; in response to determining that the parking spot is available during the time window, updating, using the hardware processor, parking availability information to indicate that the parking spot has been reserved during the time window; and causing the reservation of the parking spot to be indicated via an instance of the application executing on a second user device, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  Additionally, the limitation of determining, using the hardware processor, whether the parking spot is available during the time window based on the received information, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, but for the recited computer components, this step encompasses observations, evaluations, judgments, and opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a server that includes a hardware processor configured to perform various limitations; a non-transitory computer-readable medium containing computer executable instructions executable by a processor; receiving, at a server, information indicating a number of available parking spots in a parking garage during a time window; a first user device and a second user device running instances of an application; and transmitting, using the hardware processor, from the server to dynamic pavement lights associated with the parking spot during the time window, instructions that cause dynamic pavement lights associated with the parking spot to provide a light pattern that indicates at least the parking availability information.  The server that includes a hardware processor configured to perform various limitations; non-transitory computer-readable medium containing computer executable instructions executable by a processor; first and second user devices running instances of an application; and transmitting, using the hardware processor, from the server to dynamic pavement lights associated with the parking spot during the time window, instructions that cause dynamic pavement lights associated with the parking spot to provide a light pattern that indicates at least the parking availability information amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Receiving, at a server, information indicating a number of available parking spots in a parking garage during a time window amounts to no more than insignificant extra-solution activity in the form of mere data 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Additionally, the limitation categorized as insignificant extra-solution activity (receiving, at a server, information indicating a number of available parking spots in a parking garage during a time window) is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-7, 9-14, and 16-21, describing various additional limitations to the method of Claim 1, the machine of Claim 8, or the product of Claim 15 amount to substantially the same unintegrated abstract idea as Claims 1, 8, or 15 respectively (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2, 9, and 16 disclose receiving information indicating a presence of a vehicle associated with a reservation at a time point outside of the time window (insignificant extra-solution activity in the form of mere data gathering) and transmitting a message 
Claims 3, 10, and 17 disclose identifying a second parking spot that is available in the parking garage (an abstract idea in the form of a mental process), and transmitting instructions to a light source that cause the light source to emit a light pattern that indicates the availability of the second parking spot (merely using a computer as a tool to perform an abstract idea), which do not integrate the claims into a practical application.
Claims 4, 11, and 18 disclose receiving information indicating that an event is to be held at a location within a predetermined proximity to the parking garage during a second time window (insignificant extra-solution activity in the form of mere data gathering), identifying a plurality of parking spots in the parking garage (an abstract idea in the form of a mental process), and updating the parking availability information to indicate that the plurality of parking spots have been reserved during the second time window (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-
Claims 5, 12, and 19 disclose transmitting instructions to a light source that cause the light source to emit a light pattern, during the second time window, that indicate that the plurality of parking spots are unavailable (merely using a computer as a tool to perform an abstract idea), which does not integrate the claims into a practical application.
Claims 6, 13, and 20 disclose causing indications of the unavailability of the plurality of parking spots to be indicated in the instance of the application executing on the first user device and the instance of the application executing on the second user device (merely using a computer as a tool to perform an abstract idea), which does not integrate the claims into a practical application.
Claims 7, 14, and 21 disclose receiving information indicating a number of vehicles within a predetermined proximity to the parking garage (insignificant extra-solution activity in the form of mere data gathering), which does not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic et al (PGPub 20170287329) (hereafter, “Krivacic”) in view of Vander et al (PGPub 20170039779) (hereafter, “Vander”).  
Regarding Claims 1, 8, and 15, Krivacic discloses the following limitations:
A method for coordinating parking availability (¶ 0007; system for providing available parking spaces);
a server including a hardware processor configured to perform various limitations (¶ 0020, 0025, 0027-0028; one or more servers; the server may constitute one or more computers); 
a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform various limitations (¶ 0020, 0026; programmatic duties are divided between software that runs in each end-user device and the servers);
receiving, at a server that includes a hardware processor, information indicating a number of available parking spots in a parking garage during a time window (¶ 0018, 0025, 0030; server receives service data, which can include real-time parking information that can be used to determine parking availability; may be used for a parking lot or garage);
receiving, from a first user device via an instance of an application executing on the first user device, a request to reserve a parking spot in the parking garage during the time window (¶ 0007, 0019-0021, 0023, 0026, 0028; a user may submit a request to reserve 
determining, using the hardware processor, whether the parking spot is available during the time window based on the received information (¶ 0007, 0023-0025, 0048; once received, the request is processed and one or more available parking spaces at or near the user's destination are identified based on the request preferences);
in response to determining that the parking spot is available during the time window, updating, using the hardware processor, parking availability information to indicate that the parking spot has been reserved during the time window (¶ 0007, 0024-0026, 0056; parking spaces are associated with hold times during which that parking space is held for a reserved vehicle; hold times are applied based on the arrival time of the user who made the reservation at the parking space; reservation of a space prevents that space from becoming occupied prior to the user's arrival; after the reservation is complete, the parking services transmit confirmation of the reservation to a parking device or parking service kiosk associated with the space to indicate via a parking indicator that the space is now reserved); and 
causing, using the hardware processor, the reservation of the parking spot to be indicated via an instance of the application executing on a second user device (¶ 0007, 0019-0020, 0025, 0037; a time delay is introduced during which the available parking space occupied by the user is made available only to drivers (a second user device) that physically approach the space upon departure of the user; portable or mobile devices could retrieve parking status indicators concerning nearby parking spaces; based on how 
Krivacic additionally discloses transmitting, using the hardware processor, from the server to dynamic lights associated with the parking spot during the time window, instructions that cause dynamic pavement lights associated with the parking spot to provide a light pattern that indicates at least the parking availability information (¶ 0018, 0022, 0025, 0036-0037, 0040, 0042-0043; physical parking availability indicators audibly or visually signal parking availability to motorists; visual parking indicators can include one or more lights or a dynamic sign; the parking indicators can provide a visual status indication, such as through color-coded indicators located on a parking device using incandescent lights, LEDs, etc.; various color coding schemes indicate the availability, unavailability, limited availability, or soon-to-be available status of associated parking spaces).  Krivacic does not explicitly disclose but Vander does disclose said dynamic lights associated with the parking spot being dynamic pavement lights associated with the parking spot (¶ 0046, 0048-0049; parking indicators are utilized to inform parking consumers of the status and location of available parking spaces; display real-time up-to-date information regarding availability for individual parking spaces within the parking facility; parking indicators may be integrated into a parking curb or the floor of the parking facility; may incorporate color-coded lighting scheme and/or flashing indicators).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking management floor lighting of Vander with the parking management system of Krivacic because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Vander are applicable to the base device (Krivacic), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 3, 10, and 17, Krivacic in view of Vander discloses the limitations of Claims 1, 8, and 15.  Krivacic further discloses the following limitations:
identifying a second parking spot that is available in the parking garage (¶ 0018, 0023-0024, 0030, 0038, 0045; one or more available parking spaces (a second parking space) are identified and presented to a user for reservation; the parking devices interface motorists and other users with the parking services server to locate a different parking space); and
transmitting instructions to a light source that cause the light source to emit a light pattern that indicates the availability of the second parking spot (¶ 0018, 0022, 0037; the parking indicators can provide a visual status indication, such as through color-coded indicators located on a parking device using incandescent lights, LEDs, etc.; various color coding schemes indicate the availability, unavailability, limited availability, or soon-to-be available status of associated parking spaces).  
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic in view of Vander and Nerayoff et al (PGPub 20190050634) (hereafter, “Nerayoff”).  
Regarding Claims 2, 9, and 16, Krivacic in view of Vander discloses the limitations of Claims 1, 8, and 15.  Krivacic additionally discloses receiving, at the server via one or more 
Krivacic and Vander do not explicitly disclose but Nerayoff does disclose transmitting a message to a second server that indicates that the vehicle has been detected at the parking spot outside of the time window (¶ 0007, 0019, 0074, 0236; upon determining that a vehicle parking status is unpaid or expired, the server system transmits this information to an outside server such as that of a third party parking payment system or an enforcement officer for appropriate follow up).  
The motivation to combine the Krivacic and Vander references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the violation transmission of Nerayoff with the parking management system of Krivacic and Vander because Nerayoff teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0074, the invention of Nerayoff is disclosed for use in a parking management system such as that of Krivacic and Vander.  Specifically, a person of ordinary skill in the art would be motivated to modify Krivacic and Vander by the teachings of Nerayoff in order to take action upon determination that a vehicle had violated the bounds of its reservation.
Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic in view of Vander and Potkonjak (PGPub 20110004507) (hereafter, “Potkonjak”). 
Regarding Claims 4, 11, and 18, Krivacic discloses the limitations of Claims 1, 8, and 15.  Krivacic and Vander do not explicitly disclose but Potkonjak does disclose receiving information indicating that an event is to be held at a location within a predetermined proximity to the parking garage during a second time window (¶ 0015, 0028; information regarding events or high volume traffic expectations at neighboring (predetermined proximity) businesses).  
Krivacic additionally discloses the following limitations:
identifying a plurality of parking spots in the parking garage (¶ 0018, 0024-0025, 0054; one or more available parking spaces (such as in a lot or garage) are identified); and
updating the parking availability information to indicate that the plurality of parking spots have been reserved during the second time window (¶ 0007, 0028, 0031, 0039, 0044, 0056; a plurality of parking spaces are each associated with a hold time (second time window) during which that parking space is held for a reserved vehicle; parking may become unavailable due to scheduled (a second time window) street cleaning or other event; parking indicators provide a visual status indicating the availability, unavailability, or other status of each parking space).  
The motivation to combine the Krivacic and Vander references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the event information receipt of Potkonjak with the parking management system of Krivacic and Vander because Potkonjak teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the 
Regarding Claims 5, 12, and 19, Krivacic in view of Vander and Potkonjak discloses the limitations of Claims 4, 11, and 18.  Krivacic additionally discloses transmitting instructions to a light source that cause the light source to emit a light pattern, during the second time window, that indicate that the plurality of parking spots are unavailable (¶ 0007, 0028, 0031, 0037-0039, 0044, 0056; a plurality of parking spaces are each associated with a hold time (second time window) during which that parking space is held for a reserved vehicle; parking may become unavailable due to scheduled (a second time window) street cleaning or other event; parking indicators provide a visual status (by incandescent lights, LEDs, etc.) indicating the availability, unavailability, or other status of each parking space).  
Regarding Claims 6, 13, and 20, Krivacic in view of Vander and Potkonjak discloses the limitations of Claims 4, 11, and 18.  Krivacic additionally discloses causing indications of the unavailability of the plurality of parking spots to be indicated in the instance of the application executing on the first user device and the instance of the application executing on the second user device (¶ 0019-0021, 0024, 0044; system provides a plurality of spaces and the ability to reserve them to users via user devices (e.g., the first and second user devices); reserved or otherwise unavailable (e.g., due to scheduled street cleaning or other event) parking spaces are indicated as unavailable).  
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic in view of Vander and Hob (PGPub 20120182160) (hereafter, “Hod”).  
Regarding Claims 7, 14, and 21, Krivacic in view of Vander discloses the limitations of Claims 1, 8, and 15.  Krivacic and Vander do not explicitly disclose but Hod does disclose receiving, at the server from a plurality of sensors, information indicating a number of vehicles within a predetermined proximity to the parking garage (¶ 0031, 0041, 0064, 0079; a first sensor may detect vehicles entering a first detection area and a second sensor may detect vehicles entering a second sensor area, said sensors monitoring a roadway or entryway of a parking garage level (within a predetermined proximity of the parking garage); directional vehicle sensor matrices detect vehicles passing between the roadway and parking areas; status of directional sensors may be communicated to a remote server).
The motivation to combine the Krivacic and Vander references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the nearby vehicle monitoring of Hod with the parking management system of Krivacic and Vander because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hod are applicable to the base device (Krivacic and Vander), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.

Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20200062242 – “Parking Support Method and Parking Support Device,” Hayakawa, disclosing a parking management system that updates the displayed lists and maps of available parking spaces as they are utilized
PGPub 20200065718 – “Dynamic Ad-Hoc Availability and Physical Reservation System Using Market Analytics, Social Metadata, and Cognitive Analytics,” Moore et al, disclosing a system for reserving a physical resource (including parking spaces in a lot) which considers events taking place within a predetermined distance
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628